                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOSE ALBERT CASTRO,                                 No. 4:15-CV-1833

               Petitioner.                          (Judge Brann)

       v.                                           (Magistrate Judge Carlson)

ROBERT GILMORE, et al.,

               Respondents.

                                        ORDER

                                    APRIL 30, 2019

  1.        On September 21, 2015, Petitioner filed the instant Petition for a Writ of

            Habeas Corpus pursuant to 28 U.S.C. § 2254. ECF No. 1

  2.        On September 20, 2017, Magistrate Judge Martin C. Carlson issued a

            Report and Recommendation in which he recommended that the petition

            be denied and that a certificate of appealability not issue. ECF No. 18.

  3.        On November 28, 2017, this Court adopted Magistrate Judge Carlson’s

            Report and Recommendation in its entirety and denied Petitioner’s

            Petition for a Writ of Habeas Corpus. ECF No. 19.

  4.        Petitioner appealed, ECF No. 21, and on April 19, 2018, the United

            States Court of Appeals for the Third Circuit denied Petitioner’s request

            for a certificate of appealability. ECF No. 22.
    5.       On March 11, 2019, Petitioner filed a Motion to Reopen Case. ECF No.

             23.

    6.       On March 27, 2019, Magistrate Judge Carlson issued a Report and

             Recommendation in which he recommended that Petitioner’s motion to

             reopen his case be denied. ECF No. 24.

    7.       On April 11, 2019, Petitioner objected to Magistrate Judge Carlson’s

             Report and Recommendation. ECF No. 25.

    8.       As a result of Plaintiff’s objections, this Court has reviewed the Report

             and Recommendation de novo.1

    9.       Finding that Plaintiff’s objections are meritless, this Court ADOPTS the

             Report and Recommendation, ECF No. 24, in its entirety.

    10.      Therefore, IT IS HEREBY ORDERED that Petitioner’s Motion to

             Reopen Case is DENIED.



                                               BY THE COURT:


                                               s/ Matthew W. Brann
                                               Matthew W. Brann
                                               United States District Judge




1
          28 U.S.C. § 636(b)(1).
